UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-35735 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5600 Tennyson Parkway, Suite 390, Plano, TX 75024 (Address of principal executive offices) (Zip Code) (972) 473-4033 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at April 15, 2015 Common Stock, $0.001 par value Explanatory Note The purpose of this Amendment No. 1 to Assured Pharmacy, Inc.'sQuarterly Report on Form 10-Q for the quarter ended September 30, 2014 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on May 18, 2015, is to furnish Amended Exhibits 101 to the Form 10-Q in accordance with Rule 201(c) and Rule 405 of Regulation S-T.Exhibits 101 provide the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).This Amendment No. 1 to the Form 10-Q also updates the Exhibit Index to reflect the furnishing of Exhibits 101. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the disclosures made in the original Form 10-Q. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on May 19, 2015. Assured Pharmacy, Inc. By: /s/ Robert DelVecchio Name: Robert DelVecchio Title: Chief Executive OfficerandDirector By: /s/ Brett Cormier Name: Brett Cormier Title: Chief Financial Officerand Principal Accounting Officer - 3 - ASSURED PHARMACY, INC. EXHIBITINDEX Exhibit No. Title Sarbanes-Oxley Act Section 302 Certification of Robert J. DelVecchio * Sarbanes-Oxley Act Section 302 Certification of Brett P. Cormier * Sarbanes-Oxley Act Section 906 Certification of Robert J. DelVecchio and Brett P.Cormier * 101.INS † XBRL Instance Document** 101.SCH † XBRL Taxonomy Extension Schema Document ** 101.CAL † XBRL Taxonomy Extension Calculation Linkbase Document ** 101.DEF † XBRL Taxonomy Extension Definition Linkbase Document ** 101.LAB † XBRL Extension Labels Linkbase Document ** 101.PRE † XBRL Taxonomy Extension Presentation Linkbase Document ** * Previously filed as Exhibit to the Company’s Quarterly Report on Form 10-Q filed on May 18, 2015 and incorporated by reference herein. **Filed herewith †In accordance with SEC rules, this interactive data file is deemed “furnished” and not “filed” or a part of a registration statementor prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 and Section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under those sections or acts. - 4 -
